Exhibit 12.1 Providence Service Corporation Ratio of Earnings to Fixed Charges For the Years Ended December 31, (in thousands, except ratios) Earnings: Pre-tax income (loss) from continuing operations before adjustment for loss from equity investee $ 2,144 $ ) $ 19,730 $ 32,007 $ 8,640 Add: Fixed charges 14,447 12,818 12,330 24,141 43,668 Less: Noncontrolling interest in pre-tax income (loss) of subsidiaries that have not incurred fixed charges - ) Earnings $ 16,591 $ 10,950 $ 32,060 $ 56,148 $ 52,810 Fixed charges: Interest expense $ 10,199 $ 7,636 $ 7,032 $ 13,328 $ 16,832 Interest element of rentals 4,248 5,182 5,298 10,813 22,901 Preferred dividend - 3,935 Fixed charges $ 14,447 $ 12,818 $ 12,330 $ 24,141 $ 43,668 Ratio of earnings to fixed charges 1.15 0.85 2.60 2.33 1.21
